NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 16-3558
                                      ____________

                                  ANTHONY HEWITT,
                                                          Petitioner

                                             v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                            Respondent
                  __________________________________

                          On a Petition For Review of an Order
                          of the Board of Immigration Appeals
                              (Agency No. A030-114-876)
                           Immigration Judge: Mirlande Tadal
                        __________________________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   January 3, 2017

         Before: GREENAWAY, JR., GREENBERG and ROTH, Circuit Judges

                              (Opinion filed: April 14, 2017)
                                     ____________

                                        OPINION
                                      ____________


PER CURIAM

       Anthony Hewitt petitions for review of the Board of Immigration Appeals’ final

order of removal. For the reasons that follow, we will deny the petition for review.



This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Hewitt, a lawful permanent resident of the United States since 1973, was

convicted in 2010 in the Superior Court of New Jersey, Burlington County, of

manufacturing and distributing marijuana equal to or in excess of 5 pounds, in violation

of N.J. Stat. Ann. § 2C:35-5(a)(1) and (b)(10), possession of marijuana in excess of 50

grams, in violation of § 2C:35-10(a)(3), and conspiracy to manufacture and distribute, in

violation of § 2C:5-2 and § 2C:35-5(a)(1). Hewitt was sentenced to a term of

imprisonment of 16 years on the first count, according to the criminal judgment, A.R.

547.1 The Department of Homeland Security successfully sought his removal on the

basis of these convictions, and Hewitt did not dispute in Immigration Court that he is

removable under Immigration & Nationality Act (“INA”) § 237(a)(2)(A)(iii), for having

committed a drug trafficking offense as defined by INA § 101(a)(43)(B); and INA §

237(a)(2)(B)(i), for having been convicted of an offense relating to a controlled substance

other than a single offense for possession of 30 grams or less of marijuana.

         Hewitt applied primarily for deferral of removal under the Convention Against

Torture. He testified about several loving relationships with men, and contended that he

would be physically harmed, perhaps even murdered, in Jamaica on account of his

bisexuality because the Jamaican government is unable to control the violent homophobia

that persists in certain parts of the population. He testified that he remembered one

incident where a gay man was tied to a light post and beaten to death by the crowd. The

Immigration Judge denied relief and ordered Hewitt’s removal to Jamaica. The IJ

reviewed Hewitt’s history of relationships with men and impliedly accepted as credible

his testimony that he is bisexual, but determined that Hewitt failed in his burden of proof

1
    Counts 2 and 3 were merged with Count 1 for sentencing, id.
                                            2
to show that he would be tortured in Jamaica on account of his sexual affinity for men.

The IJ credited Hewitt’s country conditions evidence concerning the mistreatment of gay

people in Jamaica, but reasoned, citing for authority our decision in Valdiviezo v. Att’y

Gen. of U.S., 663 F.3d 582, 592 (3d Cir. 2011), that his evidence of conditions in general

did not establish the required likelihood that he in particular would be singled out and

harmed. The IJ found that, although Hewitt claimed that people in Jamaica would know

that he is bisexual, he had never actually been harmed in Jamaica, and no one beyond his

immediate family knows that he is bisexual.

       Hewitt appealed to the Board of Immigration Appeals. He contended that his

hearing was fundamentally unfair because his counsel did not notify him about the need

to timely present his witnesses, and that there is a pattern and practice of persecution of

homosexual men by the Jamaican government.

       In a decision dated August 25, 2016, the Board dismissed the appeal, noting first

that Hewitt did not challenge the basis for his removal. The Board further noted that, as

an alien convicted of an aggravated felony, he was ineligible for asylum, see 8 U.S.C. §

1158(b)(2)(A)(ii), (B)(i). Moreover, the Board concluded, his conviction was a

“particularly serious crime” due to the length of his sentence, which rendered him

ineligible for withholding of removal under both the statute, 8 U.S.C. § 1231(b)(3)(B)

(“[A]n alien who has been convicted of an aggravated felony (or felonies) for which the

alien has been sentenced to an aggregate term of imprisonment of at least 5 years shall be

considered to have committed a particularly serious crime.”), and the CAT, 8 C.F.R. §§

1208.16(d)(2) & 1208.17(a). The Board determined that Hewitt had not cogently

challenged his lack of eligibility for these forms of relief, and held that thus any challenge
                                               3
to ineligibility was waived. The Board further concluded that, even if the issue were not

waived, upon de novo review, Hewitt had not established statutory eligibility for asylum

or either form of withholding of removal.

          The Board then affirmed the IJ’s denial of deferral of removal under the CAT,

concluding that there was no clear error in the IJ’s findings of fact, and reasoning that

Hewitt’s torture claim was based on speculation. The Board explained that,

notwithstanding that there is mistreatment of gays and bisexuals in Jamaica, Hewitt had

never been threatened or harmed in Jamaica and no one beyond his immediate family

knows that he is bisexual. The Board rejected Hewitt’s argument that his counsel’s

alleged malfeasance resulted in a due process violation, determining that he had failed to

comply with the procedural requirements for bringing such a claim, see Matter of

Lozada, 19 I. & N. Dec. 637 (BIA 1988), did not provide cogent reasons for failing to do

so, and, in any event, did not show persuasively that he was prejudiced in any significant

or dispositive way by counsel’s alleged malfeasance. Last, the Board rejected Hewitt’s

vague and unsupported argument that the IJ was biased and that the proceedings were

unfair.

          Hewitt has timely petitioned for review. We generally have jurisdiction under 8

U.S.C. § 1252(a)(1), (b)(1), but where the petitioner’s removal order is based on a

conviction for a controlled substance offense or aggravated felony, review is limited to

colorable constitutional claims and questions of law. See 8 U.S.C. § 1252(a)(2)(C)-(D);

Green v. Att’y Gen. of U.S., 694 F.3d 503, 506 (3d Cir. 2012). Hewitt moved for a stay

of removal, a motion we denied on September 23, 2016. His “Petition for an Emergency

Stay of Removal,” filed after we denied his stay motion, has been treated as his pro se
                                            4
brief. In it he argues that the agency erred in denying him deferral of removal.

Specifically, he argues that the IJ improperly discredited two letters he submitted from an

individual known only as “Dark Sugar,” and failed to take into consideration that his

sister told him that another of his lovers had been “lynched” on account of his sexual

orientation, after being deported to Jamaica in 2010. He also argues, as he did before the

Board, that his right to due process was violated by his counsel’s failure to adequately

prepare and present his case. He further argues that § 2C:35-5(a)(1) is not generically a

trafficking offense, and he argues, as he did before the Board, that there is a pattern and

practice of persecution of homosexual men by the Jamaican government.

       We will deny the petition for review. With respect to Hewitt’s argument that §

2C:35-5(a)(1) is not generically a trafficking offense and thus that the agency erred in

finding him removable, the Attorney General has urged us to deem the issue unexhausted

and forfeited because Hewitt conceded removability in Immigration Court and did not

pursue this specific question of law before the Board. Since the Board’s determination

that Hewitt was statutorily ineligible for asylum rests upon an assumption that his

conviction for manufacturing and distributing marijuana equal to or in excess of 5 pounds

is an aggravated felony, we will consider Hewitt’s contention. Hewitt was convicted

under N.J. Stat. Ann. § 2C:35–5(a)(1), which provides that it is unlawful “[t]o

manufacture, distribute or dispense, or to possess or have under his control with intent to

manufacture, distribute or dispense, a controlled dangerous substance or controlled

substance analog[.]” A state offense constitutes an aggravated felony for immigration

purposes only if it proscribes conduct punishable as a felony under the Controlled

Substances Act (i.e., imprisonment for more than a year). See Moncrieffe v. Holder, 133
                                           5
S.Ct. 1678, 1685 (2013). The statute Hewitt was convicted under “proscribes the

identical conduct” as 21 U.S.C. § 841(a)(1), which makes it unlawful “to manufacture,

distribute, or dispense, or possess with intent to manufacture, distribute, or dispense, a

controlled substance.” Wilson v. Ashcroft, 350 F.3d 377, 381 (3d Cir.2003). Although §

2C:35–5(a)(1) is not categorically an aggravated felony because it also includes

possession with intent to distribute marijuana, and distribution of a “small amount” of

marijuana for no remuneration is only a federal misdemeanor, see 21 U.S.C. § 841(b)(4),

that exception is not at issue here, and Hewitt does not argue otherwise. The Board

properly concluded that Hewitt’s conviction is an aggravated felony that precludes

asylum. We also agree with the Board that the length of Hewitt’s sentence renders him

ineligible for both forms of withholding of removal.

       With respect to Hewitt’s application for deferral of removal under the CAT, the

agency did not commit legal error in concluding that he failed to show that it was more

likely than not that he would be tortured in Jamaica on account of his bisexuality. See 8

C.F.R. § 1208.16(c)(2).2 “Torture” consists of the intentional infliction of “severe pain or

suffering . . . by or at the instigation of or with the consent or acquiescence of a public

official or other person acting in an official capacity.” 8 C.F.R. § 1208.18(a)(1). An

alien need not show that the government possesses actual knowledge of torturous

conduct; rather, he can establish governmental acquiescence to torture by demonstrating

that the government is willfully blind to the perpetrator’s activities. Silva-Rengifo v.

Att’y Gen. of U.S., 473 F.3d 58, 69 (3d Cir. 2007).


2
 Hewitt’s pattern or practice of persecution argument is irrelevant in assessing eligibility
for protection under the CAT, id.
                                             6
       Here, the agency determined that Hewitt’s evidence was insufficient to show that

he would be harmed in Jamaica, because he had not previously been harmed and because

no one beyond his immediate family knows that he is bisexual. Hewitt argues that the IJ

erred in the weight given to the evidence, but he does not raise a question of law with

respect to this determination. Kaplun v. Att’y Gen. of U.S., 602 F.3d 260, 271 (3d Cir.

2010) (holding that question of likelihood of torture is a mixed one, comprised of factual

component (“what is likely to happen to the petitioner if removed”) and legal one (“does

what is likely to happen amount to the legal definition of torture”). We see no reviewable

error in the conclusion that the evidence was insufficient to establish eligibility for CAT

relief. The IJ did not overlook or improperly fail to consider authentic and material

evidence, see Sukwanputra v. Gonzales, 434 F.3d 627, 636 (3d Cir. 2006). The IJ

properly declined to give any weight to two letters from “Dark Sugar,” because they did

not contain a date, an address, or the legal name of the writer. In any event, these two

letters were merely cumulative of other evidence tending to show that Hewitt had loving

relationships with men and that homophobia persists in Jamaica, A.R. 122-23, which the

IJ accepted as true.

       Last, Hewitt argues that the assistance he received from his counsel caused a due

process violation. Specifically, he argues that his family members were not given the

opportunity to address the IJ. A due process claim based on an allegation of ineffective

assistance of counsel must meet certain procedural requirements. See Lu v. Ashcroft,

259 F.3d 127, 132 (3d Cir. 2001). The alien (1) must support the claim with an affidavit

that sets forth in detail the agreement that was entered into with former counsel with

respect to the actions to be taken on appeal and what counsel did or did not represent to
                                              7
the petitioner in this regard; (2) must inform former counsel of the allegations and

provide counsel with the opportunity to respond, and this response should be submitted

with the motion alleging ineffective assistance, and (3) must state whether a complaint

has been filed with appropriate disciplinary authorities, and if not, why not. Lu, 259 F.3d

at 132 (citing Lozada, 19 I. & N. Dec. at 639). Strict compliance with the requirements

may be excused where the alien provides a reasonable explanation for his failure to

comply, Lu, 259 F.3d at 134, but Hewitt offers no explanation whatever for his failure,

and that by itself is fatal to his petition for review.

       In any event, like the Board, we also are not persuaded that Hewitt showed that

there is a reasonable likelihood that the result would have different had his family

members testified. See Fadiga v. Att’y Gen. of U.S., 488 F.3d 142, 159 (3d Cir. 2007).

Hewitt submitted with his application, and the IJ considered, a letter from his daughter

Jazzel N. Hewitt, in which she expressed loving concern for him and stated that Jamaican

culture “does not accept homosexuality in any aspect…. I have so much anxiety seeing

videos of the riots and crowds going after the ‘public homosexual’ and the torture and

death being reported.” A.R. 120. This letter from a family member tends to show only

that homophobia persists in Jamaica, which the IJ accepted as true.

       For the foregoing reasons, we will deny the petition for review.




                                                8